444 F.2d 530
Louis ORTEGA, Appellant,v.A. Boyd PUCCINELLI, Appellee.
No. 26894.
United States Court of Appeals, Ninth Circuit.
June 15, 1971.

Louis Ortega, in pro. per.
A. Boyd Puccinelli, in pro. per.
Before CHAMBERS, HAMLEY and MERRILL, Circuit Judges.
PER CURIAM:


1
The dismissal of appellant's "Petition for a Writ of Prohibition" against a bail bondsman is affirmed.


2
Under 28 U.S.C. § 1651(a), a writ of prohibition may issue only in aid of the jurisdiction of the issuing court. Stafford v. Superior Court, 272 F.2d 407, 409 (9th Cir. 1959). Appellant's petition does not assert any underlying action concerning which the district court would have jurisdiction.